The opinion of the Court was delivered hy
Fesíner, J.
Relator brought a suit in the District Court for the Parish of St. Landry, against Berkson Bros., the object of which was to have a judgment which had been rendered against relator in favor of said Berkson Bros, declared absolutely null and void.
The said defendants filed in limine a peremptory exception to the effect that an action of nullity did not lie in such a case, but that the only remedy was by appeal from the judgment sought to' be annulled. This exception was overruled in the district court, judgment rendered on the merits in favor of the relator and an appeal was taken to the court of appeals.
The judges of the last named court, who are respondents here, after due hearing and with all regularity of proceeding, decided that the exception above stated was well taken, reversed the judgment of the lower court and dismissed relator’s action.
The present application of relator is for writs of certiorari and mandamus, under which he asks that we should annul the judgment of the court of appeals and command the judges thereof to reinstate the case and proceed to hear and decide the same on the merits.
It is evident that we could not grant the relief prayed for without a complete departure from the rules which we have uniformly and repeatedly laid down as those by which we should ordinarily be guided in the exercise of our supervisory jurisdiction.
The exception was peremptory in its nature, properly pleaded, carried up with the cause to the court of appeals and was a necessary matter to be considered and decided by that court. In the exercise of *318unquestioned jurisdiction and with entire regularity of proceeding, the respondent judges have decided it.
For this Court, in this form of proceeding, to undertake to revise that judgment, would he to exercise a purely appellate jurisdiction which, in such matters, we have uniformly declined to do. State ex rel. City vs. Judge, 32 A. 552; State ex rel. Berthoud vs. Judge, 34 A. 782; Brown vs. Raglan, 35 A. 838.
The case of State ex rel. McGehee vs. Judges, 33 A. 180, relied on by relator, has no ap]dication here. There the respondent judges refused to entertain jimsdiction of the cause. Here the court entertained jurisdiction and heard and decided the cause.
It is, therefore, ordered that the prater of relator’s petition be denied at its proper cost.